Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 1 of 13 PageID #: 1719



               MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECpAN 1 2020
                              SENTENCE BY A PERSON IN FEDERAL CUSTODY ,
                                                                                               Clerk, U.S. District Court
                                                                                                          -Eastern
     United States District Court
                                                          District EASTERN DTSTRTTTT~TFTAS
     Na e (under which you were convicted):                                  Docket or Case No.:
       SHEMA GAITHER                                                            4: 17CR00198-006
     Place of Confinement:                                             Prisoner No.:
       Federal Prison Camp-A1derson, WV                                   34380-057
     UNITED STATES OF J 1ERICA Movant (include name unde which vou e e convicted)

                                                     V. SHEMA GAITHER

                                                    MOTION

    1. (a) Name and location of court that entered the judgment of conviction you are challen in :

       United States District Court
       101 Pecan Street - 1st Floor
       Sherman, Texas 75090

        (b) Criminal docket or case number (if you know): .17-CR-00198-006
    2. (a) Date of the judgment of conviction (if you know): UNKNOWN



        (b) Date of sentencing: February 1, 2019
    3. Length of sentence: 108 months, followed by 2 years of supervision
    4. Nature of crime (all counts): Violation of 26 USC 846 & 841 (B)(1)(A)
                                              Conspiracy to possess with the intent to
                                              distribute. Cocaine




    5. (a) What was your plea? (Check one)
            (1) Not guilty             (2) Guilty Six (3) Nolo contendere (no contest)
        (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count
        or indictment, what did you plead guilty to and what did you plead not guilty to?

                                                       N/A



    6. If you went to trial, what kind of trial did you have? (Check one) Jury              Judge only



                                                    N/A
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 2 of 13 PageID #: 1720


                                                                                                  Page 3

     7. Did you testify at       pretrial hearing, trial, or post-trial hearin ? N /AYes    No
     8. Did you appeal f om the jud ment of conviction? Yes                              No §3
     9. If you did appeal, answer the followin :
         (a) Name of court:
         (b) Docket or case numbe (if you know): N /A
         (c) Result:
         (d) D te of I'esult (if ou know):
        (e) Citation to the case (if you know):
         (f) Grounds raised:




        (g) Did you file a petition for certior ri in the United States Supreme Court? Yes        • No   x

             If Yes, answer the followin :
             (1) ocket or case number (if you know):
                                                                       N/A
             (2) Result:


             (3) Date of result (if you know):
             (4) Citation to the case (if you kno ):                        j
             (5) Grounds raised:




     10. Othe than the direct appeals liste above, have you previously filed any other motions,
        petitions, or applications concernin this jud ment of conviction in any court?
            Yes        NoxQ
    11. If ou ans e to Question 10 as ‘Yes, ive the followin info mation:
        (a) (1) Name of cou t:
                                                       N/A
            (2) Docket o case number (if you know):
            (3) Date of filin (if you know):
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 3 of 13 PageID #: 1721


                                                                                                    Page 4

           (4) Nature of t e proceedin :
           (5) Grounds raised:
                                                          N/A




           (6) Did you receive a hearin where evidence was given on your motion, petition, or
           application? Yes         No
                                                                  N/A
           (7) Result:
           (8) Date of esult (if you know):
       (b) If you filed any second motion, petition, or application, give the same information:
           (1) Name of cou t:
           (2) ocket or case number (if ou know):

           (3) ate of filing (if you now):
           (4) Nature of the proceeding:
           (5) G ounds raised:




           (6) Did you receive a hearin where evidence was iven on your motion, petition, or

           application? Yes                     No      /A
           (7) Result:
           (8) Date of result (if you know):
       (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
       motion, petition, or application?
          (1) First petition: Yes              No
          (2) Second etition: Yes              No
                                                              N/A
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 4 of 13 PageID #: 1722


                                                                                                       Page 5

        (d) If you did not appeal from the action on any motion, petition, or application, explain briefly

        why you did not:
                                                N/A •


     12. For this motion, state every ground on which you clai that you are being held in violation of the
        Constitution, laws, or treaties of the United States. Attach additional pa es if you have more

        than four grounds. State the facts supporting each ound.



     GROUND ONE: Violation of Movant 5th Amendment right to due process


     (a) Supporting facts (Do not ar ue or cite law. Just state the specific f cts that support your claim.):


   Movant was sentenced to an inaccurate starting base offense
   level in which the probation office s recommendation was in
   complete opposition to Statute and the Court adopted the erroneous
   calculation, depriving movant of her right to due process.




     (b) Direct Appeal of Ground One:.
         (1) If you appealed from the jud ment of conviction, did you raise this issue?
                     Yes     No 0
         (2) If you did not r ise this issue in you direct appeal, explain why:

        Did not directly appeal sentence or proceedings.


     (c) Post-Conviction Proceedings:
         (1) Did you raise this issue in any ost-conviction motion, petition, or application?

                     Yes           No ip N / A
         (2) If you answe to Question (c)(1) is Yes, state:
         Type of motion or petition:
         Name nd location of the court where the motion or petition was filed:


                                                                   N/A
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 5 of 13 PageID #: 1723


                                                                                                     Page 6

        Docket or case number (if you know):
        Date of the court s decision: N/A
        Result (attach a copy of the court s opinion or o der, if available):


                                                                  N/A
        (3) Did you eceive a earin on your motion, petition, or application?

            Yes Q No                                N/A
        (4) Did you a peal from the denial of your motion, petition, or application?

            Yes               No Q n/a
        (5) If you answer to Question (c)(4) is <fYes, did you aise this issue in the appeal?

            Yes Q No                            n/A
        (6) If your answe to Question (c)(4) is Yes, state:
        Name and location of the cou t where the appeal was filed:


        Docket or case number (if you know):
        Date of the court’s decision: N/A
        Result ( ttac a copy of the court’s opinion or order, if available):




        (7) If your answer to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or

        raise this issue:

                                                               N/A




     GROUND TWO: Violation o f movant s 6th Amendment right to
    effective assistance of                  counsel

     (a) Supportin facts (Do not argue or cite law, Just state the specific facts that support your claim.):
    Counsel was ineffective when, as the professional did not ensure
    that movant's starting o ffense level was calcula ed accurately,
    Movant was prejudiced by counsel by not acting in a "reasonabably
    proffessional manner" to ensure that movant advisory Guideline
    starting range was accur ate. Counsel was ineffective when counsel
    did not. "invoke" the ext ended Safety Valve provision pursuant to
    the First Step Act of 20 18. Movant's sentencing date was "AFTER"
    the enactment of the Fir st Step Act. Counsel advised ovant that
    the First Step Act was still pending (needed to be signed).
    The First Step Act as signed into law on Dec. 21, 2018.
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 6 of 13 PageID #: 1724


                                                                                                Page 7




     (b) Direct Appeal of Ground Two:
        (1) If you appealed from the jud ment of conviction, did you raise this issue?

            Yes      No     I'J / A
        (2) If you did not raise t is issue in your direct ap eal, explain why:




      n r>    ld flp.t 4P a         irect appeal
     (c) Post-Conviction Proceedings:

        (1) Di you raise this issue in any post-conviction motion, petition, o application?
            Yes      No l x
        (2) If you nswer to Question (c)(1) is Yes, state:
        Type of motion or petition                                     .
                                                                     N/A
        Name nd location of the court ere the motion or e ition as filed:


        Docket or case numbe (if you know):
        D te of the court s decision: N / A
        Result (attach a copy of the court s o inion or order, if available):




        (3) Did you receive a hearin on your motion, petition, or application?
           Yes       No

        (4) i you appeal from the denial of your motn! , etition, or application?
           Yes       No

       (5) If your answer to Question (c)(4) is “Yes, did you raise this issue in the appeal?
           Yes                         No                     „     .,
                                                                     N/A
       (6) If you answer to' Question (c)(4) is es, state:
       Name.and location of the court where the appeal was filed:


       Docket or case numbe (if you now):
       Date of the court s decision:
       Result (attach a copy of the court’s opinion o order, if available):


                                                                     N/A
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 7 of 13 PageID #: 1725


                                                                                                       Page 8

         (7) If your answer to Question (c)(4) o Question (c)(5) is No, explai why you did not appeal or
        raise this issue:


                            N/A




    .GROUND THREE: Sentencing Court committed Plain error
                 when it sentenced ovant to inaccurate (advisory)
                                sentencing range.
     (a) Supporting facts (Do not argue or cite law. Just state the specific facts t at suppo t your claim.):

      The CO ur t . s ent ence d mo v a n t to an i nac c ur a te s e nt en ci ng G uide line
      rang e wh e n it sente need m 0 van t uti lizing an in ac cu r a te bas e
      of f e ns e 1 e v el and n ot a PP 1 yin g the "e X pa n ded n Saf e ty Val ve
      purs ua nt to th e Fi r St S t e P A c t of 201 8 in wh i c h mo va nt q ua lif ied
      f or .




     (b) Direct Appeal of Ground Three:
         (1) If you appealed from t e jud ment of conviction, did you raise this issue?

               Yes   No 53x
         (2) If you did not raise this issue in your di ect appeal, explain w y:

               Did not direct Appeal sentence

     (c) Post-Conviction Proceedings:
         (1) Did you raise this issue in any post-conviction motion, petition, or applic tion?
               Yes   No Ox
         (2) If your answer to Question (c)(1) is Yes, state:
        Type of motion or petition:
        Name and location of the court w ere t e motion or petition was filed:


        Docket o case number (if you know):
        Date of the court s decision:                       N/A
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 8 of 13 PageID #: 1726


                                                                                                      Pa e 9

        Result (attach a copy of the co rt s opinion or order, if available):

                                 N/A

        (3) Did you receive a hearing on your motion, petition, o application?
            Yes                 No              .
                                               N/A
        (4) Did you appeal f om the denial of your motion, petition, or applic tion?
            Yes     ¦ No

        (5) If you answe to Question (c)(4) is Yes, did you aise this issue in the appeal?

            Yes             No            N/A -
        (6) If you answer to Question (c)(4) is' Yes, state:
        Name and.location of the court where the appeal was filed:


        Docket or case number (if you know):
                                                                    N/A
        Date of the court’s decision:

        Result (attach a copy of the court s opinion or order, if available):




        (7) If your answe to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or

        raise this issue:


                                                        /A




     GROUN FOUR: Movant has been sentenced in violation of
     her 10th and 14th Amendment right when she was sentenced to
     an "erroneous" drug quan ity amount in opDOsiti n to law. .
     (a) Supporting facts (Do not argue or cite law. Just state the speciiic facts that support your claim. :


      Movant was sentenced to a quantity of drug(s)  that were not
      a part of what she should have been sentenced  to. Pursant
       to the First Step Act of 2018, 841 & 846 plea agreement are
       based on the defendant s "actual" drug amount that the de-
       fendant has in their posession. Not an arbit rary amount
       contributed by the prosecution.
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 9 of 13 PageID #: 1727




     (b) Direct Appeal of Gro nd Four:
        (1) If you appealed from the judgment of conviction, did you raise this issue?
            Yes     No     x

        (2) If you did not raise this issue in your direct appeal, explain why:

       Movant did not do a cjirect ppeal


     (c) Post-Conviction Proceedings:

        (1) Did you raise this issue in any post-conviction motion, pe ition, or application?
            Yes     No

        (2) If you answer to Question (c)(1) is Yes, state:
        Type of motion or petition:
        Name and loca ion of the court w e e the moticI o petition was filed:


        Docket or case number (if you know):
        Date of the court s decision:
        Result (attach a copy of the court’s opinion o o der, if available):



                                                                                   N/A
        (3) Did you receive a hearing on your motion, petition, or applica ion?
            Yes      No
        (4) Did you appeal from the denial of your motion, petition, or application?
            Yes      No
        (5) If your answe to Question (c)(4) is ‘Yes, did you aise this i sue in the ppeal?
            Yes     No Q
        (6) If your answer to Question (c)(4) is ‘Yes, state:
        Na e and loc tion of the court where the appeal was filed:




       Docket or case number (if you know):
         ate of the court’s decision:
                                                                                         N/A
       Result (attach a copy of the cou t’s opinion or orde , if available):
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 10 of 13 PageID #: 1728


                                                                                                   Page 11

         (7) If your answer to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or
         raise this issue:


                              N/A



     13. Is the e any ground in t is motion that you have not previously p esented in some federal court?
        If so, which ground o g ounds have not been presented, and state your reasons for not

        presenting t em:


                                  N/A




     14. Do you have ny motion, petition, o appeal now pending (filed and not decided yet) in any cou t
        fo the judgment you are challen in ? Yes           No lx
        If Yes, state the name and location of the court, t e docket or case nu ber, the type of
        proceedin , and the issues raised.




                                                             N/A

     15. Give the name and add ess, if known, of each attorney who represented you in the followin
        sta es of the jud ment you are c allenging:

        (a) At preliminary hearing: Unknown-see docket


        (b) At arrai nment and plea: o n i
        w b         See Docket


        (c) At trial: N/A


        (d) At sentencin :
                                             See Docket
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 11 of 13 PageID #: 1729


                                                                                                     Page 12
         (e) On appeal:                  /A


         (f) In any post-convictio proceeding:

                                         Pro-se
         ( ) On appeal from any rulin a ainst you in a post-conviction proceedin :

                                         Pro-se



      16. Were you sentenced on more than one count of an indictment, o on more than one indictment, in

         the same cou t and at       e same time? Yes        No 0

     17. Do you h ve any future sentence to serve after you complete the sentence for the judgment that
         you are challengin ? Yes Q No

         (a) If so, ive name and location of court that imposed the other sentence you will serve in the
         future:
                                                      N/A
         (b) Give the date the ot er sentence was imposed:
         (c) Give the length of the other sentence:

         (d) Have you filed, or do you plan to file, any motion, petition, o pplication that challenges t e
         judgment o sentence to be served in the future? Yes          No




                                                               N/A
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 12 of 13 PageID #: 1730


                                                                                                    Page 13

     18: TIMELINESS OF MOTION: If your j dgment of conviction became final over one year ago, you
         must explain why the one-year statute of li itations as contained in 28 U.S.C. § 2255 does not
         bar your motion.* *




                                                  N/A
          Movant s motion is timely.




     * The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ) as contained in 28 U.S.C.
     § 2255, paragraph 6, provides in part that:
         A one-year period of limitation shall apply to a motion under this section. The limitation period
         sh ll run from the latest of •
             (1) the date on which the jud ment of conviction became final;
             (2) the date on which the impediment to making a motion created by overnmental action in
             violation of the Constitution or laws of the United States is removed, if the movant was
           • prevented from makin such a motion by such overnmental ction;
            (3) the date on which the ri ht asserted was initially reco nized by the Supreme Court, if
            that right has been newly reco nized by the Supreme Court and made retroactively
            applicable to cases on collate l review; or
            (4) the date on which the facts supportin the claim or claims presented could have been
            discovered th ough the exercise of due dih ence.
Case 4:17-cr-00198-SDJ-KPJ Document 412 Filed 01/14/20 Page 13 of 13 PageID #: 1731


                                                                                                        Page 14

     Therefore, movant asks th t the Court rant the following relief: Vacate current term
  of incarceration and correct to reflect term of incarceration pur¬
  suant to Base level starting at 30 and applying the Safety Valve
  (cat.I) Criminal History -Total advisory range of 33-41 months
     or any other relief to which movant may be entitled. incarceration.



                                                                               N/A

                                                                 Si nature of Attorney (if any)




     I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
     and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on
                      (month, date, year).



                            /
     Executed (signed) on
                                iOcIN   1 P 40         (date).




     If the person signing is not movant, state relationship to movant and explain why movant is not
     signing this motion.




                                                      N/A
